Citation Nr: 0520071	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  00-23 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for torn ligaments of 
the right arm and shoulder.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for torn ligaments of 
the left shoulder secondary to service connected left ankle.  

4.  Entitlement to an increased evaluation for residuals of a 
fracture of the left ankle, currently rated as 20 percent.  

5.  Entitlement to a compensable evaluation for residuals of 
a fracture of the fifth metacarpal of the right hand.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from April 1956 to 
April 1959 and from May 1959 to November 1961.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Nashville, Tennessee Regional 
Office (RO).

This case was previously before the Board in December 2003 
and remanded for additional development and adjudication.  




FINDINGS OF FACT

1.  A claim for service connection for right upper extremity 
disability, characterized as torn ligaments of the right arm 
and shoulder was denied by the RO in March 1998.  That 
decision represents the last final denial on any basis.

2.  Evidence received since the March 1998 RO decision is 
cumulative and is not so significant in connection with the 
evidence previously assembled that it must be considered in 
order to fairly decide the merits of the claim.

3.  There is no medical evidence that the veteran currently 
has a neck disability.

4.  A left shoulder disability was not manifested in service 
and is not shown by competent evidence to be related to 
military service or any service-connected disability.

5.  The veteran is in receipt of the maximum schedular rating 
assignable for his left ankle disability.  

6.  The veteran's service connected left ankle disability is 
manifested by marked limited of motion with no evidence of 
ankylosis or malunion of the tibia and fibula; the veteran 
has not submitted evidence tending to show that his left 
ankle disability is unusual, requires frequent periods of 
hospitalization or causes unusual interference with work 
other than that contemplated within the schedular standards.

7.  The veteran's service-connected right fifth finger is not 
shown to be manifested by ankylosis or a functional loss 
equivalent to amputation of that digit; it does not affect 
the functioning of the other fingers of the right hand, and 
does not interfere with the overall function of the right 
hand.




CONCLUSIONS OF LAW

1.  The RO's unappealed March 1998 denial is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).  

2.  No new and material evidence has been received to reopen 
the claim of entitlement to service connection for a right 
upper extremity disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).

3.  A neck disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  The veteran's left shoulder disability is not proximately 
due to or the result of military service or service-connected 
disability.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2004).

5.  The criteria for an increased rating in excess of 20 
percent for left ankle are not met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  3.321, 
4.71a, Diagnostic Code 5271 (2004).

6.  The criteria for a compensable rating for residuals of a 
fracture of the right fifth finger.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5227, 5230 (2002 and 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II , the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant.  VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran' s case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen,  753 F.2d 1349, 
1352 (5th Cir. 1985).  Furthermore, while the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  

The veteran's claim for compensation for the disabilities 
listed on the title page was received in January.  The record 
reflects that the veteran and his representative were 
provided with a copy of the July 1999 rating decision, the 
October 2000 statement of the case and supplemental 
statements of the case issued in March 2003 and February 
2005.  By way of these documents, the veteran was informed of 
what constituted new and material evidence as well as the 
requirements for establishing service connection and the 
evidence needed to support his claims for increased 
evaluations.  Thus, these documents provided notice of the 
laws and regulations, the cumulative evidence already of 
record, and the reasons and bases for the determination made 
regarding the claims, which the Board construes as reasonably 
informing him of the information and evidence not of record 
that is necessary to substantiate his claims.

By letters dated in March 2001, April 2001, May 2003, April 
2004 and September 2004, the RO advised the veteran of the 
criteria for establishing his claims, the types of evidence 
necessary to prove each claim, the information necessary for 
VA to assist him in developing his claims, and the evidence 
that the RO had received.  The veteran was notified of which 
portion of that evidence he was responsible for sending to VA 
and which portion of that evidence VA would attempt to obtain 
on his behalf.  The letters suggested that he submit any 
evidence in his possession.  The letters also informed the 
veteran that at his option, the RO would obtain any non-
federal private treatment records he identified as related to 
his claims, provided he completed, signed, and returned, the 
enclosed VA Forms 21-4142 to authorize VA to obtain them on 
his behalf.  Clearly, from submissions by and on behalf of 
the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the contents of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2004).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claim 
and arranged for appropriate examinations.  The Board finds 
that all necessary development has been accomplished.  In 
this context, his service medical records, VA outpatient 
treatment records, private treatment records identified by 
the veteran as relevant to his claims and the reports of VA 
examinations in May 2001, July 2003, and October 2004 have 
been obtained and associated with the claims file.  The 
record reflects that the veteran was afforded an opportunity 
to testify before the Board in May 2003.  As to outstanding 
evidence, the veteran reported receiving treatment from three 
private physicians in the 1970s and 1980s, but that these 
physicians are deceased and the treatment records are 
unavailable.  Neither the veteran nor his representative 
asserts that there is additional evidence to be obtained or 
that there is a request for assistance that has not been 
acted on.  All records obtained or generated have been 
associated with the claim file.  The Board finds that the RO 
has complied with the duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5103A (West 2002) 
and 38 C.F.R. § 3.159(c) (2004).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

New and Material Evidence 

As a timely appeal of this adverse action was not submitted, 
the Board concludes that the RO's March 1998 decision is 
final based on the evidence then of record.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2004).  However, the law and regulations provide that if new 
and material evidence has been presented or secured with 
respect to a claim, which has been disallowed, the claims may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).

It should be noted that the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3.156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  The 
veteran's claim to reopen was filed in January 1999.  As a 
result, the amended regulatory provisions governing new and 
material evidence are not applicable to his claim to reopen.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below. 

"New and material" evidence, is evidence not previously 
submitted, which is neither cumulative nor redundant, and 
which by itself, or along with evidence previously submitted, 
is so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156 (a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); see also Evans v. 
Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the March 1998 decision.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

Right Upper Extremity

In April 1997, the RO received the veteran's initial claim 
for service connection for right upper extremity disability, 
claimed as torn ligaments of the shoulder and arm.  The RO 
denied the claim in March 1998 on the basis that there was no 
objective evidence to show a right upper extremity disability 
in service.  

Evidence before the RO at the time of its decision in March 
1998 included service medical records and post-service VA 
medical records dated from 1969 to 1998.  Service medical 
records show that in September 1958 the veteran injured his 
right shoulder playing football.  Examination revealed 
tenderness over the acromioclavicular area.  X-rays were 
negative for fracture.  There was no indication of torn 
ligaments in either the arm or shoulder.  A post service VA 
examination report in February 1998 shows the veteran gave a 
history of right elbow injury during a parachute jump in 
service.  X-rays of the right elbow showed a moderate-sized 
right olecranon spur.  The diagnosis was status post right 
elbow injury with decreased range of motion.  There was no 
further discussion regarding onset or etiology.  Service 
connection for a right upper extremity disability was 
subsequently denied by the RO in March 1998.

Evidence received since the March 1998 RO decision includes 
VA and private treatment records dated from 1998 to 2004 and 
testimony from a May 2003 Travel Board hearing.  The medical 
records primarily show treatment for unrelated disabilities.  
On VA examination in October 2004, the veteran gave a history 
of global massive ligament and tendon damage to the right 
upper extremity.  However the examiner did not see evidence 
of this and examination of the shoulder was normal.  The 
examiner noted there was no evidence in the service records 
of any disability to the right arm and that the veteran's 
complaints were not substantiated in the claims file.  The 
examiner concluded that there was no disability of the right 
upper extremity.  

Analysis

The evidence missing at the time of the March 1998 rating 
decision was medical evidence to show that that the veteran 
had a right upper extremity disability, which was incurred or 
aggravated during active service.  Therefore, any "new" 
evidence would have to bear directly and substantially upon 
this matter and be so significant that it must be considered 
in order to fairly decide the merits of the claim.  While 
additional documents have been associated with the file 
subsequent to the RO's March 1998 rating decision, the record 
still does not contain any such evidence.  

The Board finds that the veteran has proffered little in the 
way of "new" evidence inasmuch as the majority of the 
additional outpatient treatment records submitted do not 
discuss any claimed right upper extremity disability.  Of 
those reports that do, while "new" in the sense that they 
were not previously of record, they are not "material" for 
purposes of reopening the claim because they do not show that 
the veteran incurred a right upper extremity disability 
during active service, the pivotal issue underlying the 
veteran's claim for service connection.  Therefore, this 
evidence is not material.  38 C.F.R. 3.156(a) (2004).  Hence, 
this evidence does not bear directly and substantially upon 
the specific matter under consideration, and, thus, is not so 
significant that it must be considered to fairly decide the 
merits of the claim.  

To the extent that the veteran has offered testimony in an 
attempt to establish that a right upper extremity disability 
was incurred during service, the Board notes that such 
evidence essentially constitutes reiterations of the 
veteran's assertions made in connection with the prior 
denial, and, thus, cannot be considered "new" within the 
meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  In any event, as the veteran is 
not shown to possess the appropriate medical expertise and 
training to competently offer an opinion as to whether a 
right upper extremity disability had its onset during his 
active military service, any statements purporting to do so 
cannot constitute material evidence.  See Jones v. Brown, 7 
Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  For these reasons, the unsupported 
testimony and lay statements, even if new, can never serve as 
a predicate to reopen a previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claims for 
service connection for torn ligaments of the shoulder and 
arm.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may also be established on a secondary 
basis for a disability, which is proximately due to, or the 
result of, a service-connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2004).  Any additional disability 
resulting from the aggravation of a non-service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Neck Disability

Service medical records are entirely negative for pertinent 
complaints, findings, or treatment of a neck injury.  Post 
service medical records cover the period from 1969 to 2004 
and primarily show treatment for various orthopedic, cardiac 
and genitourinary disorders.  

The veteran presented testimony at a Travel Board hearing in 
May 2003 about the onset and severity of his claimed neck 
disability as well as his subsequent treatment.  
Specifically, he testified that he fractured his collarbone 
during a parachute jump in service and was hospitalized for 
two weeks.  He also testified as to his current condition.  
Despite the veteran's testimony, during VA examination two 
months later, in July 2003, he did not mention a history of 
neck fracture or other disability and there were no objective 
clinical findings or diagnosis related to a neck injury.  

More recently, on VA examination in October 2004, the veteran 
again gave a history of left collarbone fracture, but also 
gave a history of left clavicle and neck injuries in a 
parachute jump during service.  The examiner noted that there 
was no evidence in service records of any injury or 
disability to the neck and that many of the veteran's 
complaints were unsubstantiated in the claims file.  The 
veteran's current complaint was of a global pain in his neck 
that radiated up to the occiput and both ears.  On 
examination there was no evidence of radicular symptoms, 
numbness, tingling, or weakness in either upper extremity 
related to his neck.  The examiner concluded that the 
veteran's neck stiffness was due to age-related arthritis.  A 
specific diagnosis was not otherwise given.  The examiner 
opined that despite the veteran's insistence that he injured 
his neck, there was no evidence of this whatsoever in the 
service medical records.  He stated that he did not know 
whether or not such a neck injury took place, however there 
was certainly no concrete evidence of it, other than what the 
veteran was able to report.  

Analysis

Service medical records fail to reveal any significant neck 
injury during the veteran's active duty.  As such, the 
veteran's service medical records do not affirmatively 
establish that a neck disability had its onset during 
military service.

The primary impediment to a grant of service connection for a 
neck disability is the absence of medical evidence of a 
diagnosis.  Post-service medical records show neither 
complaints of neck pain nor a diagnosis of a chronic neck 
disability, and without a currently diagnosed condition, 
there may be no service connection.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  

The earliest clinical reference to a neck injury is in 
October 2004.  However this report appears to only describe 
the veteran's reported history of neck injury with no 
clinical findings and the examining physician did not relate 
the symptoms to military service or any incident therein.  
While the Board does not dispute that the veteran may 
experience neck stiffness, due to age-related arthritis, 
there is no objective clinical confirmation that the veteran 
suffers from an actual disability.  See Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (service connection may not be 
granted for symptoms unaccompanied by a diagnosed 
disability).  The single competent evidence in this case does 
not provide a basis for favorable action on the veteran's 
claim. 

In making its determination, the Board has considered the 
veteran's testimony, which is considered credible insofar as 
he described his beliefs that an in-service injury caused a 
neck disability.  However, it has not been indicated that he 
possesses the requisite medical qualifications to opine on a 
matter involving medical diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a 
layperson is generally not competent to opine on a matter 
requiring knowledge of medical principles, such as causation 
or diagnosis).  The Board finds the veteran's actual service 
medical records are more probative than his own statements as 
to the incurrence of a neck disability during service.  
Simply put, there is no evidence beyond the veteran's own 
statements that he injured his neck during service, and 
records which would be expected to corroborate his account, 
service medical records, do not do so.  

In the absence of competent evidence of a neck disability, 
the preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).

Left Shoulder

The veteran is currently service connected for a left ankle 
disability, rated as 20 percent disabling.  

In January 1999, the veteran filed claim for service 
connection for left shoulder disability secondary to the 
service connected left ankle disability.  He contends that 
his service-connected left ankle gave way causing him to fall 
and injure his left shoulder.  In support of his claim are VA 
and private treatment records, which show that in December 
1997 the veteran sustained a left shoulder injury in a fall 
while climbing down the stairs from his attic.  He later 
underwent surgery to repair a left rotator cuff tear.  These 
treatment records do not, in any way, suggest that the 
veteran's left shoulder symptomatology originated during 
military service or link it with his service-connected left 
ankle. 

The veteran presented testimony at a Travel Board hearing in 
May 2003 about the onset and severity of his claimed left 
shoulder disability.  He testified as to the facts 
surrounding his injury as well as his subsequent treatment.  
The veteran also testified as to his current condition.  

The veteran underwent VA examination in July 2003.  The 
examiner noted that the claims file was unavailable for 
review and as a result obtained history from the veteran 
which included a report of several left ankle fractures 
during service that were casted on each occasion.  The 
veteran also gave a history of foot surgery following the 
first fracture.  His current complaints were of left ankle 
pain as well as pain and instability in the left hip and left 
knee that caused him to fall frequently.  He reported that 
several years prior, his hip gave out and he fell injuring 
his left shoulder.  The examiner opined that if the ankle had 
been sprained more than once in the past, which it probably 
had, then the veteran would have decreased proprioception 
making that ankle unstable.  The examiner concluded that the 
veteran's left shoulder disability was more likely than not 
secondary to left ankle instability, which caused frequent 
falling.  

On VA examination in October 2004 the veteran gave a history 
of left shoulder injury secondary to fall due to his service-
connected left ankle.  The examiner reviewed the veteran's 
claims file in its entirety, took a detailed history of his 
service and post-service symptoms, and reviewed pertinent 
clinical records pertaining to the veteran's left shoulder 
injury.  He noted that the only evidence of a left ankle 
injury during service was a left ankle sprain in June 1958.  
Despite the veteran's insistence that he fractured his left 
ankle, there was no evidence of this whatsoever in the 
service medical records.  The examiner also noted that post 
service X-rays failed to show evidence of an old fracture or 
any arthritis in the left ankle.  He stated that he did not 
know whether or not such a left ankle injury took place, 
however there was certainly no concrete evidence of it, other 
than what the veteran was able to report.  

On examination the veteran's left shoulder was essentially 
ankylosed as he had very little use of the left shoulder with 
significant limited range of motion and pain.  The left upper 
extremity otherwise had full range of motion at the left hand 
and elbow and was neurologically intact.  The diagnosis was 
adhesive capsulitis of the left shoulder following rotator 
cuff surgery.  The examiner concluded that there was no 
evidence of this being related to the left ankle condition.  
He explained that although there was documentation that the 
veteran fell and sustained a rotator cuff tear, there was no 
mention of the injury being related to his ankle problem in 
the progress notes dated at that time.  

Analysis

The veteran maintains that he injured his left shoulder as a 
result of his service-connected left ankle.  Although on 
occasion he has reported injuring his left shoulder during 
service, he has essentially limited his argument to 
principles of secondary service connection.  As such, the 
Board will analyze the veteran's claim on that basis.

Although the medical evidence shows complaints and treatment 
for a recurrent left rotator cuff tear, it fails to indicate 
that the veteran's service-connected left ankle disability 
played a significant role in the development or worsening of 
it.  

The Board does acknowledge the 2003 VA examination report, 
which essentially states that if the left ankle had been 
sprained on multiple occasions there was probable ankle 
instability, which could cause frequent falling.  In a light 
most favorable to the veteran, this statement could be 
construed as supporting the veteran's contention that his 
left shoulder disability is related to his service connected 
left ankle.  

However, the Board finds that the July 2003 VA opinion was 
based on the veteran's self-reported history without a review 
of his claims file.  The examiner did not indicate any 
source, independent of the veteran, regarding his medical 
history pertaining to his left ankle.  Therefore, the Board 
can only conclude that the veteran himself reported this 
medical history to the examiner.  This particular medical 
opinion, in context, is merely the recordation of the history 
as related by the veteran, and does not represent a medical 
conclusion or opinion by the author.  See LeShore v. Brown, 
8 Vet. App. 406 (1995).  Moreover medical opinions, which are 
based on an inaccurate factual premise, carry no probative 
weight.  See Kightly v. Brown, 6 Vet. App. 200-205-6 (1994).  
More persuasive is the later 2004 opinion, which is 
consistent with the veteran's medical history.  That VA 
examiner clearly indicated that there was no medical basis 
for holding that the veteran's claimed left shoulder 
disability and his service-connected left ankle disability 
were etiologically or causally associated.  In rendering his 
opinion, the physician took into consideration the veteran's 
service medical records, previous medical history and medical 
evaluations.  

Indeed, there is nothing in the claims file, other than the 
veteran's testimony and contentions, which would tend to 
establish that his current left shoulder disability is 
related to his active military service.  The Board does not 
doubt the sincerity of the veteran's belief in this claimed 
causal connection.  However, as he is not a medical expert, 
he is not qualified to express an opinion regarding medical 
causation.  As it is the province of trained health care 
professionals to enter conclusions, which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
The competent medical opinion in the record conclusively 
found no etiological relationship between the service-
connected left ankle and subsequent development of any left 
shoulder disability.  Thus, the Board finds that there is no 
medical basis for holding that the veteran's claimed left 
shoulder disability and service-connected left ankle are 
etiologically or causally associated.  This also refutes any 
grant of service connection on the basis of Allen, which 
would be permitted if any service-connected disability caused 
aggravation of the left shoulder.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).
Increased rating

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA' s Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  38 U.S .C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41 
(2004), the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 
31 (1999).  

Left Ankle

In an April 1970 rating action, service connection was 
granted for left ankle fracture residuals.  A noncompensable 
evaluation was assigned.  The record discloses that this 
disability was the subject of subsequent adjudication by the 
RO and a 20 percent evaluation was ultimately assigned in 
March 1998.

Associated with the claims folder is a May 2001 VA 
examination report.  At that time, he reported severe pain 
and difficulty walking.  He used a cane to ambulate.  
Dorsiflexion was to 5 degrees and plantar flexion to 5 
degrees, which was painful.  X-rays of the left ankle showed 
soft tissue and joint spaces appeared normal.  There was a 
very small heel spur at the insertion site of the Achilles 
tendon to the calcaneus.  There was no evidence of acute 
fracture or malalignment.  The clinical impression was left 
ankle posttraumatic arthritis.  

The veteran presented testimony at a Travel Board hearing in 
May 2003 about the onset of and the severity of his claimed 
left ankle disability.  He testified as to the facts 
surrounding his injury as well as his subsequent treatment.  
The veteran also testified as to his current condition.

During VA examination in July 2003, the veteran gave a 
history of three fractures to the left ankle, which he stated 
were casted on each occasion.  He also gave a history of 
surgery on the foot following the first fracture.  Ankle 
range of motion was 0 degrees, dorsiflexion and plantar 
flexion.  Muscle strength was 1+/5+ on the left.  X-rays from 
previous examination showed the joint spaces to be normal and 
a very small heel spur at insertion of the Achilles into the 
calcaneus.  The clinical impression was history of fracture 
of the left ankle.  There were no degenerative changes noted 
on the X-ray of the ankle at this time, however there was 
limitation of range of motion of that ankle.  The examiner 
noted that if the left ankle had been sprained more than once 
in the past, which it probably has, the veteran would have 
decreased proprioception which would make that ankle unstable 
even in the presence of a normal X-ray finding.  

Additional treatment records include a May 2004 entry, which 
shows the veteran, was evaluated in the orthotic lab to try 
on new shoes.  There was a rocker sole on a 1/2 inch spacer on 
the left and a 1-1/4 inch on the right, as the right leg was 
short by 3/4 inch.  It was noted that the veteran's leg and 
foot had been locked in a solid ankle AFO (ankle-fixation 
orthotics) for a year, minimizing ankle movement with 
improvement in arthritis and edema.  The veteran commented 
that the reduction of pain had allowed him much more freedom 
of ambulation and that now he seldom used his cane.  He was 
casted for a new left solid ankle AFO and was to return later 
for a fitting of both AFO and shoes.  

On VA examination in October 2004, the examiner reviewed the 
veteran's claims file in its entirety, took a detailed 
history of his service and post-service symptoms, and 
reviewed service medical records pertaining to the veteran's 
left ankle injury.  He noted that the only evidence of a left 
ankle injury during service was a sprain in June 1958.  
Despite the veteran's insistence that he fractured his left 
ankle, there was no evidence of this whatsoever in the 
service medical records.  The examiner also noted that post 
service X-rays failed to show evidence of an old fracture or 
any arthritis in the left ankle.  He stated that he did not 
know whether or not such a left ankle injury took place, 
however there was certainly no concrete evidence of it, other 
than what the veteran was able to report.  

On examination the veteran wore custom AFO shoes, which were 
built up and customized for him.  On range of motion the left 
ankle had 5 degrees of dorsiflexion and 5 degrees of plantar 
flexion, which was terribly painful for him.  There was no 
motion through the subtalar joint.  The examiner noted that 
although the veteran exhibited some left ankle stiffness, he 
was unsure of the exact nature of it, but that it was not 
consistent with a previous sprain.  He concluded the veteran 
had essentially gained arthrofibrosis of his left ankle 
following the use of AFO.  The examiner also concluded that 
although the veteran was likely not gainfully employable, 
this was not due to his physical disabilities, but rather due 
to his mental capacity and disabilities.  

Analysis

The veteran's service-connected left ankle disability has 
been rated by the RO under the provisions of Diagnostic Code 
5271 (limitation of motion of the ankle).  Under that code, a 
rating of 10 percent is warranted where the evidence shows 
moderate limitation of ankle motion.  A 20 percent rating is 
warranted where the evidence shows marked limitation of ankle 
motion.  38 C.F.R. § 4.71a (2004).  

The normal range of ankle motion is from 0 degrees to 20 
degrees of dorsiflexion and from 0 degrees to 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71, Plate II (2004).  

In this case, the Board notes that the veteran is presently 
receiving the maximum schedular rating Diagnostic Code 5271 
will allow.  The Board further observes that, in light of the 
holding in Johnston v. Brown, 10 Vet. App. 80 (1997), the 
veteran is not entitled to a higher rating under 38 C.F.R. 
§§ 4.40 and 4.45.  While he has complained of constant pain 
associated with his left ankle, because he has been assigned 
the maximum rating available based on limitation of motion 
under Diagnostic Code 5271 the consideration of any 
functional limitation, in addition to the marked limitation 
of motion, would not result in a higher disability rating.  
Johnston supra.  Therefore, because additional functional 
loss is already being compensated, and because the veteran is 
receiving the maximum schedular evaluation, an increased 
disability rating based on functional loss is not available.  
The Board will therefore determine whether his condition 
could be rated as higher than 20 percent disabling under a 
separate diagnostic code.

Significantly, the only other ankle-related diagnostic code 
with a maximum rating percentage above 20 percent is 
Diagnostic Code 5270, for ankylosis of the ankle.  The record 
reflects that the veteran was able to dorsiflex and plantar 
flex the ankle.  However, in this instance, the Board has 
considered the holding by the Court in Mittleider v. West, 11 
Vet. App. 181 (1998), which found that when it is not 
possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. 
§ 3.102 requires that reasonable doubt on any issue be 
resolved in the veteran's favor, and that such signs and 
symptoms be attributed to the service-connected condition.  
Here, the VA examiner in 2004 has differentiated between 
service-connected and non-service-connected symptomatology, 
and indicated that there was no evidence of previous fracture 
or arthritis and that the veteran's current symptoms were not 
considered consistent with the previous history of sprain.  
In addition, it was opined that left ankle arthrofibrosis 
developed following the use of AFO.  Therefore, consideration 
of a rating under Diagnostic Code 5270 is not warranted.  

Although a higher evaluation is provided under 38 C.F.R. § 
4.71a, Diagnostic Code 5262, it is not applicable to this 
case, since the veteran's service-connected left ankle 
disability has not been shown to result in malunion or 
nonunion of the tibia and fibula.

The Board notes that the veteran has indicated that left 
ankle has severely limited his physical activity and he is 
competent to describe readily visible and identifiable 
symptoms.  However, the evidence does not reveal that he 
possesses the requisite medical knowledge or education to 
make medical determinations.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  

The Board has also considered the veteran's claim for an 
increased rating on an extraschedular basis.  Extraschedular 
ratings are awarded in the exceptional case where the 
schedular evaluations are found to be inadequate.  An 
extraschedular evaluation requires a finding that the case 
presents such an unusual or exceptional disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2004).  Although the veteran is 
unemployed, he has not identified any specific factors, which 
may be considered to be exceptional or unusual with respect 
to his left ankle disability in light of VA's schedule of 
ratings; the Board has been similarly unsuccessful.  There is 
nothing unusual for an individual with an ankle disability 
being unable to perform manual labor or jobs requiring 
prolonged standing or walking and that some interference with 
employment, is contemplated in the assigned evaluation for 
the left ankle.  In addition, the veteran has not required 
frequent periods of hospitalization for his left ankle 
disability and the recent VA examination is void of any 
finding of exceptional limitation due to the left ankle 
disability beyond that contemplated by the schedule of 
ratings.  Thus, the evidence of record does not reflect any 
factor which takes the veteran outside of the norm, or which 
presents an exceptional case where his currently assigned 
rating is found to be inadequate.  See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board determines that referral 
of this case for consideration of the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Thus, the current level of disability shown is encompassed by 
the rating assigned and with due consideration to the 
provision of 38 C.F.R. § 4.7, an evaluation in excess of 20 
percent is not warranted.  Therefore a preponderance of the 
evidence is against the veteran's claim and the benefit-of-
the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).

Right Fifth Metacarpal

In an April 1970 rating action, service connection was 
granted for right fifth metacarpal fracture residuals.  A 
noncompensable evaluation was assigned.

In connection with his most recent claim for increase in 
January 1999 is a February 1998 VA examination report.  At 
that time the veteran had tenderness to palpation over 
several fingers, including the little finger, on the right 
hand.  There was full range of motion of all fingers as well 
as the wrist joint.  As a functional unit, the hand had mild 
limitation in usage secondary to pain with grasping objects 
over five pounds.  X-rays of the right hand showed no 
evidence of any residual deformity.  

On VA examination in May 2001 the veteran complained of pain 
with use of his right hand.  He could not close his fifth 
digit completely as a rotational deformity.  His proximal 
interphalangeal (PIP) motion was 0 to 90 degrees, metacarpal 
motion was 0 to 15 degrees and distal interphalangeal (DIP) 
motion was 0 to 85 degrees in his right fifth digit.  X-rays 
of the right hand showed no evidence of fracture or 
malalignment.  The clinical impression was right fifth 
metacarpal fracture with resultant malunion, decreased motion 
and rotational deformity of the right fifth metacarpal.  

The veteran presented testimony at a Travel Board hearing in 
May 2003 about the onset of and the severity of his claimed 
right fifth finger disability.  He testified as to the facts 
surrounding his injury as well as his subsequent treatment.  
The veteran also testified as to his current condition.  He 
testified that he had very little movement of the fifth 
finger.  

On VA examination in October 2004, finger flexors, extensors 
and the metacarpal bases were nontender.  He used a cane in 
his right hand without difficulty.  He exhibited full grip 
and his distal palmar crease measurements were zero and 
extension was full.  He was neurologically intact.  He had 
normal sensation in the median, ulnar and radial nerve 
distributions.  The examiner did not detect any disability of 
the right hand.  He concluded the veteran was likely not 
gainfully employable however, this was not due to his 
physical disabilities, but rather due to his mental capacity 
and disabilities.  

Analysis

The veteran's service connected right fifth finger disability 
is rated as noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5227.  During the course of this appeal, VA 
revised Diagnostic Codes 5216-5230, which pertain to 
ankylosis and limitation of motion of fingers.  See 67 Fed. 
Reg. 48784-48787 (July 26, 2002).  The revisions became 
effective on August 26, 2002.

Under the version in effect until August 26, 2002, Diagnostic 
Code 5227 provided a noncompensable rating for ankylosis of 
the little finger.  A following note indicated that extremely 
unfavorable ankylosis of the little finger would be rated as 
amputation under Diagnostic Code 5156.  

Under Diagnostic Code 5227, which became effective on August 
26, 2002, unfavorable or favorable ankylosis of the little 
finger of the major or minor hand warrants a noncompensable 
rating.  The note that now follows Diagnostic Code 5227 
states that it should also be considered whether evaluation 
as amputation is warranted and whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the 
hand.

Prior to August 26, 2002, the only available criteria for 
rating by analogy in a case such as the instant one was for 
ankylosis.  However, also effective on that date are rating 
criteria based on limitation of motion.  The revised 
regulations provide that any limitation of motion of the 
little finger will be assigned a 0 percent or noncompensable 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2004).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-00.

The RO provided the revised rating criteria to the veteran in 
the March 2003 supplemental statement of the case, and 
considered those criteria in continuing the non-compensable 
rating that has been assigned.  The veteran was then given 
the opportunity to submit evidence and argument in response.  
The Board finds, therefore, that it can consider the original 
and revised version of the rating criteria without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) 
(the Board is precluded from considering new law that the RO 
has not previously applied).

Taking into account the medical evidence, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for the service-connected right fifth 
finger disability.  In fact, other than complaints of right 
fifth finger pain and weakened grip, the objective evidence 
has demonstrated that there are no significant abnormalities 
associated with the finger (in fact X-ray studies were 
normal).  The finger has not been amputated and the veteran 
retains a substantial level of finger motion with no evidence 
of ankylosis.  As such, an increased rating is not warranted.

Even assuming for argument's sake that the veteran has 
ankylosis, he would still be rated at a noncompensable level 
under the old criteria except if such ankylosis was extremely 
unfavorable, thereby warranting an evaluation under the 
amputation codes.  See Diagnostic Codes 5152 through 5156.  
There is slight rotational deformity of the veteran's right 
little finger, but no ankylosis.  There is no medical 
evidence that this finger affects the other digits of the 
right hand.  There is also no medical evidence that the right 
fifth finger interferes with the overall function of the 
right hand itself.  Accordingly, there is no basis to assign 
a compensable rating for fracture residuals of the right 
fifth metacarpal, under either the new or old criteria for 
rating disabilities of the little finger.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227, (2002, 2004).

In addition, under Diagnostic Code 5230, any limitation of 
motion of the little finger is also rated as noncompensably 
disabling.  Therefore, even thought the veteran's right fifth 
finger pain has been duly noted, this code would not provide 
for a compensable rating for functional loss since the 
maximum allowable rating under this code is 0 percent.  See 
Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this regard, the Board finds that there has 
been no showing by the veteran that the service-connected 
right fifth finger disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In reaching the foregoing decision, the Board has been 
cognizant of the benefit of the doubt rule. However, as the 
evidence is not in relative equipoise, the rule is 
inapplicable in this case.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

As new and material evidence has not been submitted to reopen 
the claim for service connection for right upper extremity 
disability, the appeal is denied.

Entitlement to service connection for a neck disability is 
denied.

Entitlement to service connection for a left shoulder 
disability is denied.  

Entitlement to an increased rating in excess of 20 percent 
for fracture of the left ankle is denied.

Entitlement to a compensable rating for fracture of the right 
fifth metacarpal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


